 

Exhibit 10.5

 

CFO EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is dated as of October 6, 2015 (the “Effective Date”), by and
between Motivating the Masses, Inc., a Nevada corporation, (the “Company”), and
Scott Ryder (the “CFO”) (the CFO and Company each a “Party” and collectively the
“Parties”).

 

WHEREAS, the Company desires to employ the CFO, and the CFO desires to be
employed by the Company, upon the terms and conditions set forth herein.

 

NOW, THEREFORE, upon the terms and conditions set forth in this Agreement, and
in consideration of the premises and the mutual covenants set forth below, the
Parties hereby agree as follows:

 

1.   Appointment. The Company hereby appoints the CFO to act as the Company’s
Chief Financial Officer and the CFO hereby accepts such appointment, on the
terms and conditions set forth below.

 

2.   Term. The CFO’s appointment by the Company hereunder shall be one (1) year
beginning on the Effective Date and, unless otherwise terminated pursuant to
Section 6 and thereafter and except as otherwise modified by mutual agreement,
the term of this Agreement shall be automatically renewed for successive one (1)
year periods unless prior written notice to the contrary is given by the
Corporation or the Employee to the other on or before ninety (90) days prior to
the expiration of the original one (1) year term hereof or each such successive
one year period. (the “Term”).

 

3.   Position and Duties. During the Term, the CFO shall serve as the Chief
Financial Officer of the Company, with such duties, authority and
responsibilities as are normally associated with and appropriate for such
position as determined by the Chief Executive Officer of the Company. The CFO
shall devote such working time, attention and energies (other than absences due
to illness or vacation) as necessary for the performance of his duties for the
Company.

 

4.   Place of Performance. During the Term, the CFO shall perform his duties at
Company headquarters currently located in Carlsbad, CA.

 

5.  Compensation and Related Matters.

 

(a)Base Salary. Upon execution of this Agreement, the annual base salary will be
$150,000 per annum and will be subject to review by the Company’s Board of
Directors on an annual basis (the “Base Salary”), which salary will be payable
in regular installments in accordance with the Company’s general payroll
practices and will be subject to customary withholding. During the Employment
Period, Employee will be entitled to participate in all of the Company’s
employee benefit programs for which managerial employees of the Company are
generally eligible (including with respect to paid time off, sick days and paid
Company holidays) in accordance with the terms and conditions of such programs
as the same may be amended or modified from time to time.

 

(b)During each fiscal quarter of the Employment Period, Employee will be
entitled to earn a quarterly bonus in the amount of 1% of Gross Revenue, paid
quarterly from calculating Gross Revenues posted in the Company’s Quarterly
Filings. Bonus will be paid within 30 days of filing deadline.

 

Business and Travel Expenses. The Company shall promptly reimburse the CFO for
all business and travel expenses (the “Expenses”) consistent with the CFO’s
titles and the practices of the Company. Expenses shall include, but are not
limited to business class airfare, hotel and meal expenses, cellular phone
costs, and other expenses incurred by the CFO in the performance of his duties.

 

6.   Termination.

 

(a)Death or Disability. At such time after the Base Salary becomes effective,
the CFO’s Appointment hereunder shall terminate upon his death or disability
lasting longer than sixty days.

 

(b)Cause. The Company shall have the right to immediately terminate the CFO’s
Appointment for “Cause.” For purposes of this Agreement, the Company shall have
“Cause” to terminate the CFO’s Appointment only upon the CFO’s:

 

(i) conviction of a felony or willful gross misconduct as determined by the
Board of Directors that, in either case, results in material and demonstrable
damage to the business or reputation of the Company.

 

(c)   For purposes of this Section 6(c), no act or failure to act by the CFO
shall be considered “willful” if such act is done by the CFO in the good faith
belief that such act is or was to be beneficial to the Company or one or more of
its businesses, or such failure to act is due to the CFO’s good faith belief
that such action would be materially harmful to the Company or one of its
businesses. Cause shall not exist unless and until a simple majority of the
Company’s Board of Directors (excluding the CFO for the purposes of determining
majority), has provided notice and an opportunity for the CFO to be heard before
the Board of Directors of the Company and a finding that in the good faith
opinion of the majority of the Board of Directors that “Cause” exists, and
specifying the particulars thereof in detail.

 

 1 

 

 

(d)   Good Reason. The CFO may immediately terminate his Appointment for “Good
Reason” after giving the Company detailed written notice thereof, if the Company
shall have failed to cure the event or circumstance constituting “Good Reason”
within five business days after receiving such notice. Good Reason shall mean
the occurrence of any of the following without the written consent of the CFO or
his approval in his capacity as the CFO:

 

(i)         any failure by the Company to comply with Section 5 hereof in any
material way

 

(e)   Termination without Cause. The Company may terminate Employee’s employment
at any time without Cause or Employee’s disability. In the event the Company
terminates Employee’s employment without Cause or Employee’s disability during
the term of this Agreement, including any option periods, this Agreement shall
terminate and the Company shall have no further obligation to Employee or
Employee’s surviving spouse, estate or legal representatives, except that (1)
the Company shall pay Employee any amounts due as salary and bonuses earned at
the time of such termination; (2) the Company shall continue the payment of
Employee’s base salary for a period of six (6) months following such termination
that occurs after six (6) months of employment, nine (9) months following such
termination that occurs after nine (9) months of employment; and one (1) year
following such termination that occurs after one (1) year of employment; and (3)
during the post-employment exercise period provided under the Company’s option
plan with respect to the Option, the Employee shall be entitled to exercise the
then-vested portion of the Option.

 

(f)   Any material breach of this Agreement by the Company.

 

7.   Confidential Information; Non-Competition; Nonsolicitation,

 

(a)   Confidential Information. Except as may be required or appropriate in
connection with his carrying out his duties under this Agreement, the CFO shall
not, without the prior written consent of the Company or as may otherwise be
required by law or any legal process, or as is necessary in connection with any
adversarial proceeding against the Company (in which case the CFO shall
cooperate with the Company in obtaining a protective order at the Company’s
expense against disclosure by a court of competent jurisdiction), communicate,
to anyone other than the Company and those designated by the Company or on
behalf of the Company in the furtherance of its business or to perform his
duties hereunder, any trade secrets, confidential information, knowledge or data
relating to the Company and its businesses and investments, obtained by the CFO
during the CFO’s Appointment by the Company and that is not generally available
public knowledge (other than by acts by the CFO in violation of this Agreement).

 

(b)   Noncompetition. During the Term and until the 12-month anniversary of the
CFO’s Date of Termination if the CFO’s Appointment is terminated by the Company
for Cause or the CFO terminates Appointment without Good Reason, the CFO shall
not engage in or become associated with any Competitive Activity. For purposes
of this Section 9(b), a “Competitive Activity” shall mean any business or other
endeavor that engages in any country in which the Company has significant
business operations as of the Date of Termination to a significant degree in a
business that directly competes with all or any substantial part of the
Company’s business, provided, that, a Competitive Activity shall not include (i)
the writing of any book or article relating to subjects other than Competitive
Activity (ii) an internet based business in general so long as such business
does not compete directly with the Company. The CFO shall be considered to have
become “associated with a Competitive Activity” if he becomes involved as an
owner, employee, CFO, director independent contractor, agent, partner, advisor,
or in any other capacity calling for the rendition of the CFO’s personal
services, with any individual, partnership, corporation or other organization
that is engaged in a Competitive Activity and his involvement relates to a
significant extent to the Competitive Activity of such entity; provided,
however, that the CFO shall not be prohibited from (x) owning less than one
percent (1%) of any publicly traded or private corporation, whether or not such
corporation is in competition with the Company, (y) owning any percentage of any
publicly traded or private corporation the primary business of which is not a
Competitive Activity, or (z) serving as a director of a corporation or other
entity the primary business of which is not a Competitive Activity. If, at any
time, the provisions of this Section 7(b) shall be determined to be invalid or
unenforceable, by reason of being vague or unreasonable as to area, duration or
scope of activity, this Section 9(b) shall be considered divisible and shall
become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and the CFO agrees that this
Section 7(b) as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

(c)   Nonsolicitation. During the Term, and for 12 months after the CFO’s Date
of Termination if the CFO’s Appointment is terminated by the Company for Cause
or the CFO terminates Appointment without Good Reason, the CFO will not,
directly or indirectly, solicit for Appointment any person known by the CFO,
after reasonable inquiry, to be employed at the time by the Company or its
affiliated companies.

 

(d)   Injunctive Relief. In the event of a breach or threatened breach of this
Section 7, the CFO agrees that the Company shall be entitled to injunetive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach, the CFO acknowledging that damages would be inadequate and
insufficient.

 

8.   Indemnification.

 

(a)   General. The Company agrees that if the CFO is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that the CFO is or was a trustee, director, officer, CFO, agent or employee
of the Company, or any of their affiliates or is or was serving at the request
of the Company, or any of its affiliates as a trustee, director, officer, CFO,
member, employee or agent of another Corporation, partnership, joint venture,
limited liability company, trust or other enterprise, whether or not the basis
of such Proceeding is alleged action in an official capacity, the CFO shall be
indemnified and held harmless by the Company to the fullest extent authorized by
law, as the same exists or may hereafter be amended, against all Expenses
incurred or suffered by the CFO in connection therewith, and such
indemnification shall continue as to the CFO even if the CFO has ceased to be an
CFO, director, trustee or agent, or is no longer employed by the Company and
shall inure to the benefit of his heirs, executors and administrators.

 

 2 

 

 

(b)   Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

 

(c)   Enforcement. If a claim or request under this Section 8 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, the CFO may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and if successful in whole or in part, the CFO shall be entitled to be
paid also the Expenses of prosecuting such suit. All obligations for
indemnification hereunder shall be subject to, and paid in accordance with,
applicable law.

 

(d)   Indemnification. If the CFO is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the CFO for the portion of such Expenses to which the CFO
is entitled.

 

(e)   Advances of Expenses. Expenses incurred by the CFO in connection with any
Proceeding shall be paid by the Company in advance upon request of the CFO that
the Company pay such Expenses, but only in the event that the CFO shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which the CFO is not entitled to indemnification
and (ii) a statement of his good faith belief that the standard of conduct
necessary for indemnification by the Company has been met.

 

(f)   Notice of Claim. The CFO shall give to the Company notice of any claim
made against him for which indemnification will or could be sought under this
Agreement within ten days of CFO knowledge of the claim or possible claim.
Failure to provide said Notice shall make Indemnification voidable by the
Company. In addition, the CFO shall give the Company such information and
cooperation as the Company may reasonably require in relation to such
indemnification.

 

(g)   Defense of Claim. With respect to any Proceeding as to which the CFO
notifies the Company of the commencement thereof:

 

(i)   The Company will be entitled to participate therein at its own expense;

 

(ii)   Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to the CFO, which in the Company’s sole discretion may be regular
counsel to the Company and may be counsel to other CFOs and directors of the
Company or any subsidiary. The CFO also shall have the right to employ his own
counsel in such action, suit or proceeding if he reasonably concludes that
failure to do so would involve a conflict of interest between the Company and
the CFO, and under such circumstances the fees and expenses of such counsel
shall be at the expense of the Company.

 

(iii)   The Company shall not be liable to indemnify the CFO under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company without the CFO’s written consent. Neither the Company
nor the CFO will unreasonably withhold or delay their consent to any proposed
settlement.

 

(h)   Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 8 shall not be exclusive of any other right which the CFO may
have or hereafter may acquire under any statute or certificate of incorporation
or by-laws of the Company or any subsidiary, agreement, vote of shareholders or
disinterested directors or trustees or otherwise.

 

9.   Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and the CFO regarding any provision of this Agreement, the Company shall
reimburse the CFO for all legal fees and expenses reasonably incurred by the CFO
in connection with such contest or dispute, but only if the CFO prevails to a
substantial extent with respect to the CFO’s claims brought and pursued in
connection with such contest or dispute. Such reimbursement shall be made as
soon as practicable following the resolution of such contest or dispute (whether
or not appealed) to the extent the Company receives reasonable written evidence
of such fees and expenses.

 

 3 

 

 

10.   Successors; Binding Agreement.

 

(a)   Company’s Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred, except that the Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall include any successor to its business and/or assets (by merger, purchase
or otherwise) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

 

(b)   CFO’s Successors. No rights or obligations of the CFO under this Agreement
may be assigned or transferred by the CFO other than his rights to payments or
benefits hereunder, which may be transferred only by will or the laws of descent
and distribution. Upon the CFO’s death, this Agreement and all rights of the CFO
hereunder shall inure to the benefit of and be enforceable by the CFO’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to the CFO’s interests under this Agreement.
If the CFO should die following his Date of Termination while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by the CFO, or
otherwise to his legal representatives or estate.

 

11.   Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the CFO:

 

Scott Ryder

7741 Calle Andar

Carlsbad, CA 92009

At his residence address most recently filed with the Company.

 

If to the Company:

 

Motivating the Masses, Inc.

2121 Palomar Airport Rd., Ste 300

Carlsbad, CA 92011

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

12.   Miscellaneous. No provisions of this Agreement may be amended, modified,
or waived unless such amendment or modification is agreed to in writing signed
by the CFO and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive the CFO’s termination of Appointment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New Jersey without regard to its conflicts of law principles. Any
action to enforce the terms and conditions of this Agreement shall be brought in
the California State courts in and for the City of Carlsbad, California.

 

13.   Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

14.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15.   Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any CFO, employee or
representative of any party hereto in respect of such subject matter. Any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled.

 

16.   Section Headings. The section headings in this Appointment Agreement are
for convenience of reference only, and they form no part of this Agreement and
shall not affect its interpretation.

 

[SIGNATURE PAGE FOLLOWS]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

CFO:

 

 /s/ Scott Ryder CFO 10/6/15 By:   Scott Ryder Title Date

 

COMPANY: 

Motivating the Masses, Inc.

 

 

By: Offier Title Date

 

 5 

